Continuation of 12:

The AFCP request filed 1/25/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 11 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

1. The proposed amendment further limits the subject matter of claim 1 to include the feature of a thickness of the first plurality of inner spacer features along the first direction (first channel member extending direction) to be substantially identical to a thickness of the second plurality of inner spacer features along the second direction (second channel member extending direction).
The previously cited art (Balakrishnan, PG Pub. No. US 2018/0082902 A1) discloses inner spacers of a first device (right device of fig. 19) has a substantially greater lateral thickness than inner spacers of a second device (left device of fig. 19).
However, newly found prior art reference Frougier et al. (Patent No. US 9,947,804 B1) teaches first and second devices (right and left devices of fig. 15), the second device including a shorter channel length than the first device (fig. 15 & col. 14 lines 16-23: channel length of devices in region 100S smaller than channel length of devices in region 100L), and a lateral thickness of a first plurality of inner spacer features of the first device are substantially identical to a lateral thickness of a second plurality of inner spacer features of the second device (Frougier is silent to any difference in inner spacer thickness between the first and second devices).  Similarly, Zhang et al. (PG Pub. No. US 2020/0035820 A1), cited by the Examiner in the final office action mailed on 11/24/2021, teaches a first nanowire device (100) with longer channel lengths than a second nanowire device (102), where inner spacers appear to be equal in thickness (fig. 9: inner spacers of 100 and 102 appear to have equal lateral thickness).  Therefore, it appears that Frougier and Zhang, either alone or in combination with Balakrishnan, teaches the features of claim 1.

2. The proposed amendment further limits the subject matter of claim 11 to include the feature of a first gate top feature has a smaller length than a first lower gate feature, and a second gate top feature has a substantially identical length to a second lower gate feature.  
The previously-cited art (Balakrishnan) teaches a first gate-top feature (fig. 19: 167 of right device) with a larger lateral length than a first lower gate feature (right device has upper gate width greater than lower gate width), and a second gate-top feature (fig. 19: 167 of left device) with a substantially equal lateral length than a second lower gate feature (left device has upper gate width equal to lower gate width).  Therefore, Balakrishnan fails to teach the feature of a first gate top feature has a smaller length than a first lower gate feature recited in the proposed amendment.
However, newly found prior art reference Bhuwalka et al. (PG Pub. No. US 2020/0066725 A1) teaches first and second devices (right and left devices of fig. 4), wherein at least one device includes a gate top feature with a smaller width than lower gate features (in IV-IV’ cross-section, top portion of GN has smaller width than lower portions of GN).  In addition, Yang et al. (PG Pub. No. US 2018/0175035 A1) teaches a semiconductor device (fig. 8: 200) including a first gate-top feature (230B) with a larger lateral length than first lower gate features (230B1/230B2/230B3), and a second gate-top feature (230A) with a substantially equal lateral length than second lower gate features (230A1/230A1/230A3).  Therefore, it appears that Bhuwalka and Yang, either alone or in combination with Balakrishnan, teaches the features of claim 11.


However, prior art reference Zhang et al. (PG Pub. No. US 2020/0350215 A1, hereinafter ‘Zhang-215’), cited by the Examiner in the final office action mailed on 11/24/2021, teaches a semiconductor device (fig. 15) with third and fourth source/drain features (195 of left device) having a greater lateral thickness than first and second source/drain features (195 of right device).  Therefore, it appears that Zhang-215, either alone or in combination with Cho, teaches the features of claim 21.

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.


/BRIAN TURNER/               Examiner, Art Unit 2894